EXHIBIT AMENDMENT TO PLEDGE AND ESCROW AGREEMENT THIS AMENDMENT TO THE PLEDGE AND ESCROW AGREEMENT (this “Amendment”) is made as of April 22, 2008, by and among Montgomery Equity Partners Ltd. (“Montgomery”), InVeritas Medical Diagnostics, Inc. (the “Company”) and David Gonzalez, Esq., as escrow agent (the "Escrow Agent"). W I T N E S S E T HT H A T: WHEREAS, Triumph Small Cap Fund, Inc. (“Triumph”) and Montgomery entered into a Purchase and Assignment Agreement dated as of December 18, 2007 (the “Assignment Agreement”) pursuant to which Montgomery agreed to conditionally assign, transfer and sell its rights as a holder of certain 18% Secured Convertible Debentures (the “Debentures”) under (a) the Securities Purchase Agreement between Montgomery and InVeritas Medical Diagnostics, Inc. (“InVeritas”) dated as of September 7, 2005, (b) the Investor Registration Rights Agreement, dated September 7, 2005, between InVeritas and Montgomery (the "Registration Rights Agreement"), (c) the Security Agreement, dated September 7, 2005, between
